DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Applicant’s election without traverse of group 1, claims 21-32 and 38-40 and species I, figures 31-33 in the reply filed on 9/14/2021 is acknowledged. Claims 28 and 33-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the proximal end of the implant body comprises the opening defined in claim 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specification or drawings for the elected embodiment having an opening in the proximal end that meets the rest of the required structure for claim 1. Figures 31 and paragraph 0069 indicate the opening is at the distal end of the device. 

Claim 32 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 32 recites the limitation “ wherein the proximal end of the implant body comprises the opening”, This is seen to be indefinite because the specification and drawings indicate the opening is at the distal end of the anchor (see figure 31 and paragraph 0069). For examination purposes, the examiner is interpreting the claim to require the opening to be at the distal end which is consistent with applicants specification. 

Claim 38 recites the limitation "the passage" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-23, 29 and 31-32 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Hernandez (20120165864).

As to claim 21, Hernandez discloses: A suture anchor (device of figure 2) for repairing soft tissue, the suture anchor comprising: an implant body (12b) comprising a proximal end (end closest to 14b in figure 2) and a distal end (end closest to 22b in figure 2), the implant body comprising: an exterior surface (outer surface that contacts wall, see figure 2) extending between the proximal end and the distal end (see figure 2), 

As to claim 22, Hernandez discloses the invention of claim 21, Hernandez further discloses: wherein the implant body further comprises an axial passage that defines the interior space (passage that 28b passes through), the axial passage having a passage opening on one end (open at both ends see figure 2).

As to claim 23, Hernandez discloses the invention of claim 22, Hernandez further discloses: wherein the opening is coaxial with the axial passage (see figure 2). 

As to claim 29, Hernandez discloses the invention of claim 21, Hernandez further discloses: wherein the suture carrier comprises one or more of a knot, a sphere, a rod, and a crimp of the first end of the suture (knot, see paragraph 0031).

As to claim 31, Hernandez discloses the invention of claim 21, Hernandez further discloses: wherein the suture carrier anchors the first end of the suture to the distal end of the implant body (see figure 2).

As to claim 32 as best understood, Hernandez discloses the invention of claim 21, Hernandez further discloses: wherein the distal end of the implant body comprises the opening (see figure 2, opening is at distal end).

Claim(s) 21-22 and 24-26 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Goble (5,702,397).

As to claim 21, Goble discloses: A suture anchor (device of figure 14) for repairing soft tissue (structure to be able to repair soft tissue), the suture anchor comprising: an implant body (40) comprising a proximal end (end closest to 54 in figure 14) and a distal end (45), the implant body comprising: an exterior surface (outer surface that contacts wall, see figure 14) extending between the proximal end and the distal end (see figure 14), the exterior surface having a plurality of radially extending ridges (see ridges 42 on outside surface in figure 14 and col 10 lines 1-15) configured to engage a bone tunnel in response to insertion of the implant body into the bone tunnel (col 10 lines 1-15); an interior space (passage where 60 enters anchor); and an opening (proximal opening where 50 enters 40 in figure 14) providing communication between the exterior surface and the interior space (see figure 14); and a suture (27) comprising: 

As to claim 22, Goble discloses the invention of claim 21, Goble further discloses: wherein the implant body further comprises an axial passage (physical passage that 60 passes though) that defines the interior space (passage that 60 passes through), the axial passage having a passage opening on one end (open at both ends see figure 14).

As to claim 24, Goble discloses the invention of claim 22, Goble further discloses: an insert (60) configured to axially slide within the axial passage (see figures 14-17) to secure the second portion of the suture (see figures 14-17).

As to claim 25, Goble discloses the invention of claim 24, Goble further discloses: wherein the insert comprises an aperture (66) configured to receive a second end of the second portion of the suture (structured to be able to receive a suture). Note, the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits 

As to claim 26, Goble discloses the invention of claim 25, Goble further discloses: wherein the aperture comprises a slot having a length greater than a width of the slot (see figure 14-16). 

Claim(s) 21 and 27 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Stone (20130023930).

As to claim 21, Stone discloses: A suture anchor (device of figure 6) for repairing soft tissue (structure to be able to repair soft tissue), the suture anchor comprising: an implant body (218) comprising a proximal end (end closest to user) and a distal end (end closest to 202), the implant body comprising: an exterior surface (outer surface that contacts wall, see figure 6) extending between the proximal end and the distal end (see figure 6), the exterior surface having a plurality of radially extending ridges (see ridges in figure 6) configured to engage a bone tunnel in response to insertion of the implant body into the bone tunnel (paragraph 0043 and abstract); an interior space (space inside 210 and created by 212); and an opening (210) providing communication between the exterior surface and the interior space (see figure 6, allows communication between the portion of interior space inside 210); and a suture (120) comprising: a first portion passing through the opening (see segment in figure 6 that enters though opening right side), the first portion terminating at a first end secured to a suture carrier 

As to claim 27, Stone discloses the invention of claim 21, Stone further discloses: wherein the suture carrier is within the interior space and restricts passage of the first end out of the interior space through the opening (see figure 6).

Claim(s) 38 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Stone (20110054526).

Claim 38 is seen as a product by process claim as defined in MPEP 2173.05(p). As set forth in MPEP 2113, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695,698,227 USPQ 964,966 (Fed. Cir. 1985). Examiner notes since there was no evidence provided by the applicant that the process of making the suture anchor described in claim 38 imparts a structural difference onto the end product of the claimed invention that is not present in the prior art, the process of making the suture anchor is being given very little patentable weight.


As to claim 38, Stone discloses: A suture anchor (see device of figure 7) produced by: securing a first end (end attached to 42) of a first suture (34) to a suture carrier (42/44a) having a larger diameter than an opening (opening 18 in main body of anchor see figure 7) between an exterior surface (where ridges are located) and an interior space (where bottom half of 42 enters 18)  of an implant body (see figure 7), the exterior surface of the implant body having a plurality of radially extending ridges (see figure 6, each spiral is seen as a ridge) configured to engage a bone tunnel in response to insertion of the implant body into the bone tunnel (threads drill into bone); and threading a second end of the first suture through the opening such that the suture carrier restricts passage of the first end through the opening (42 abuts body and stops the first end from entering any further) and such that the suture carrier resides within the passage (bottom segment of suture carrier resides inside the passage).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hernandez (20120165864) in view of Zirps (20080103528).

The claimed phrase “insert molded” is being treated as a product by process limitation that is a material that results from the process of being insert molded. As set forth in MPEP 2113, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695,698,227 USPQ 964,966 (Fed. Cir. 1985). Examiner notes since there was no evidence provided by the applicant that the process of being insert molded imparts a structural difference onto the end product of the claimed invention that is not present in the prior art, the limitation “insert molded” is being given very little patentable weight.

As to claim 30, Hernandez discloses the invention of claim 21, Hernandez fails to directly disclose: wherein the suture carrier is insert molded around the first end. Examiner notes the knot in Hernandez acts as a stopper to prevent the suture from entering the anchor
In the same filed of endeavor, namely suture anchor devices, Zirps teaches that’s its well-known to use a bead bonded to the suture to serve as a stopper (paragraph 0024). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the knot stopping mechanism of .

Claims 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone (20110054526) in view of Kaplan (20080249567).

As to claim 39, Stone discloses the invention of claim 38, Stone fails to directly disclose: wherein the suture anchor is further produced by: forming an insert that is insertable into the interior space to secure a second end of the first suture to the implant body.
In the same field of endeavor, namely suture anchors, Kaplan teaches forming an insert (1020) that is insertable into the interior space to secure a second end of the first suture to the implant body (see paragraph 0046-0048). 
It would have been obvious to one of ordinary skill in the art at the time of applicants invention to have modified the securing method/device of Stone to use the locking member of Kaplan which allows for adjustment of the tension to facilitate knotless fixation and to allow the user to re-tension or adjust the suture if necessary (paragraph 0036 of Kaplan). Examiner notes once the combination is made, the insertable member of Kaplan will be used in the anchor of Stone to allow the user to adjust the tension when needed. 

As to claim 40, the combination of Stone and Kaplan discloses the invention of claim 39, the combination further discloses: forming the implant body such that the implant body comprises a proximal end (end of Stones device closest to user) and a distal end (end farthest away from user that 42 slides into), the proximal end comprising an axial passage (lumen that suture slides into) sized to receive the insert in an axial sliding relationship (will receive insert of Kaplan once combination is made).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fallin (9,687,221): teaches anchor with knot
Lo (9,492,155): teaches 3 piece anchor with insert

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771